Concurring Memorandum.
BURGESS, J.
I concur in Judge ' Sherwood’s opinion wherein it is ruled that the indictment is bad; that error was committed in permitting the prosecuting attorney to ask the jurors upon their voir dire if they were acquainted with certain persons then under indictment for bribery; that the court should have instructed the jury upon the theory that Stock was an accomplice; that the third instruction given on the part of the State is erroneous, and that instructions numbered 8 and 11 asked by defendant should have been given.
In all other respects, I agree to Judge Gantt’s opinion.